—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 22, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned her position as a medical technician citing a litany of grievances, including the employer’s elimination of health insurance coverage and his closing of a pension and profit sharing plan. The Unemployment Insurance Appeal Board subsequently ruled that claimant had left her employment without good cause. We affirm. Our review of the record discloses that claimant continued to report to work despite harboring such grievances, thereby waiving her right to assert them as compelling reasons to resign (see, Matter of Hogan [Schenectady Discount Corp.—Levine], 50 AD2d 650). In any event, claimant’s dissatisfaction with her job conditions did not constitute good cause for leaving her employment (see, e.g., Matter of Brabson [Hudacs], 195 AD2d 681; Matter of Wigutow [Roberts], 138 AD2d 817).
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.